GAS 245D

(Rev. 09/| l) .ludgment in a Crimina| Case for Revocations

 

.-.‘ i,:

fill lU= l3
t" a ‘
cLERK_*\..I\-ll»dzl»ldv_lll`

-ii_-“`.-`

UNITED STATES DISTRICT CoURz{Ig mt 31

Southern District of Georgia
Statesboro Division

uNITED STATES or AMERICA JUDGMENT IN A Cer`bVI-INAL 'CA§SF`E
V_ (For Revocation of Probation or Supervised Re|ease)
Steve Gordon
aka =¢Rock== Case Number: 6:06CR00026-20

USM Number: 12976-021

Andrew S. johnson _

Dcfendant"s Anomey

THE DEFENDANT:

admitted guilt to

l:l was found in violation of conditions(s)

The defendant is aclj

Violation Numtg

l

violation of mandatory conditions of the term ot`supervision.

after denial of guilt.

udicated guilty of these oftenses:

Nature of Violation Violation Ended

You must not commit another federal, State, or local crime (mandatory October 15, 2016

condition).
2 You must not commit another federa|, State, or local crime (mandatory April 6, 2017
condition).
The defendant is sentenced as provided in pages 2 through 4 of this judgment The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

l:l The defendant has not violated condition(s) ___

It is ordere
or mailing address
restitution, the defel

Last Four Digits of

Defendant’s Year oafBirth: 1978

City and State of D

Register= Georgia

and is discharged as to such violation(s) condition

1 that the defendant must notify the United States Attomcy for this district within 30 days of any change ofname, residence,
until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay
Jdant must notify the Court and United States Attorney of material changes in economic circumstances

_Janua;~z§, ,Z,OL _

Defendan[’g SO¢_ Sec~_ 9[)35 Dale oflmposition of`.ludgmc_nt

    

efendant’s Residence:

J. RANDAL HALL, CHIEF JUDGE
UNITED STATES DISTRICT COURT
SOUTH§RN DISTRICT QEEQRG]A

 

Name and Tit|c l`.ludge

____/ 3//2¢>__/? __ a

Date

 

 

GAS 245D (R ev. 09/| l) Judgment in a Crimina| Case for Revocations

Judgment- Page 2 of 4
DEFENDANT: Steve Gordon
CASE NUMBER: 6:06CR00026-20

IM_PRISONMENT

The defenj t is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of: 24 §onthsl to be served consecutively to the sentence imposed in Docket Number 4:17CR00060-6.

ij

The def :

The Cou

 

rt makes the following recommendations to the Bureau of Prisons:

ndant is remanded to the custody of the United States Marshal.

 

 

[l The defendant shall surrender to the United States Marshal for this district:
l:l at ; __ l:l a.m. l:l p.m. on
l:| as notified by the United States Marshal.
l:l The detl ndant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l be lre 2 p.m. on
l:l as r otified by the United States Marshal.
[l as lotified by the Probation or Pretrial Services Office.

1

I have executed th

at §

j

Defendant delivered on

RETURN

is judgment as follows:

 

to_

 

with a certified copy of this judgment

’

 

UNlTED STATES MARSHAL

By

 

DEPU'I`Y UNlTED STATES MARSHAL

 

GAS 2450

(F

.ev. 09/1 l) Judgment in a Criminal Case for Revocations

 

.ludgment-» Page 3 of 4

DEFENDANT: Steve Gordon
CASE NUMBER: 6:06CR00026-20
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments.
` ssessment Trafficking Act Assessment Fine Restitution
TOTALS il
\ $ $3,000 $
l:l The determ' ation of restitution is deferred until . An Amended Jua’gment in a Criminal Case (AO 245C) will be entered
after such thermination. '
[l The defend l t must make restitution (including community restitution) to the following payees in the amount listed below.
If the defen t makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priori order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before e United States is paid.

Name of Payee

TOTALS

|:l Restitution

>14
fifteenth da
to penalties

>

Total Loss* Restitution Ordered

Priority or Percentage

$

mount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

after the date of thejudgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:

 

the int

El

fine l:l restitution

E

est requirement is waived for

 

the int

ij

restitution is modified as follows:

l:I

fine

|:l

est requirement for

C] The court determined that the defendant is |:1 indigent |:l non-indigent under the Justice for Victims ofTrafficking Act of 2015.

 

* Findings for the
after September 13

1

otal amount of losses are required under Chapters 109A, 110, llOA, and ll3A of Title 18 for offenses committed on or
1994, but before April 23, 1996.

9

 

 

GAS 245D (Rev. 09/| l) Judgment in a Criminal Case for Revocations
.l d _
DEFENDANT: Steve Gordon u gmth Page 4 am
CASE NUMBER: 6:06CR00026-20
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A |:] Lump st m payment of $ due immediately

[] not later than , or

|:| in accordance |:l C, l:| D |:| E, or |:| F below; or

 

 

 

g Paymen to begin immediately.
C [:l Paymen in equal _ (e.g., weekly. momhly, quarterly) installments of $ l over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) alter the date of this judgment; or
D l:| PaymentH in equal *__ (e.g., weekly, monthly, quarterly) installments of $ over a period of
l _ (e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of sipervision; or
E |:l Paymen during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
impriso l ent. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F |:I Special ' structions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwis

imprisonment A

e, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
1 criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial

 

Responsibility Pr

Pursuant to 18 U.E

that might affect t

The defendant sha

E

Joint and Se

gram, are made to the clerk of the court.

.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant’s economic circumstances
e defendant’s ability to pay the fine.

1 receive credit for all payments previously made toward any criminal monetary penalties imposed.

veral

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

 

and corres]:
l:l
l:l The defendz
l:l The defend

l

Jnding payee, if appropriate

The defendant shall pay the cost of prosecution

int shall pay the following court cost(s):

mt shall forfeit the defendant’s interest in the following property to the United States:

Payments shall belapplied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,

(5) fine interest, (d

) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

 

